..Interim Decision *1571

MATZ= or MILLER
In Vies. Petition Proceedings •
A-14356955
Decided by Board 4pra 4, 1966 .
Beneficiary, who was born out of wedlock daring the existence of her Putative
fathers marriage to U S. stenos petitioner, and who has not been legitimated, in not a child within the contemplation of section 101(b) (1), .1mmigation and Nationality Act, as amended, since there was no close family
relationship between the parties until beneficiary's arrival in the 'Milted
States in.jnly lOSS when 15 years of age, theretofore having always lived
with her mother. ,

The District Director at -New York City in a decision dated
February 18, 1966, denied the . application .of the petitioner on the
ground that the facts disclosed that the petitioner's husband, the
putative father of beneficiary, was never married to beneficiary's
mother and that the beneficiary has not otherwise been legitimated.
It is concluded by the District Director that the beneficiary is not,

therefore, a child as defined under section 101(b) (1) of the Act.
From that decision the petitioner through counsel has appealed to
this Board. The appeal will be dismissed.
A reading of this re,cord4ndicates that the beneficiary of the
petition is adniittedly the daughter of the petitioner's spouse. Tile
petitioner is a naturalized citizen of the United States and she
married the putative father of the beneficiary in January 1945 at
'Kingston, Jamaica. ' The petitioner stated that "in 1950 .her husband
told her that he. was going to be the father of a child born to
Millicent Morgan. The child (beneficiary) was born in 'July of 1950
and she resided with her natural mother, although allegedly receiving suppoft from the petitioner and her spouse. The petitioner
also stated that the beneficiary had on :Accession visited with the
petitioner and her putative. father for extended lengths of time and
that a close personal relationship had been maintained. The 'petitioner stated futther that she came to the United States in 1958
and that she had not seen the beneficiary until 1965 when she, the
•

54%

Interim Decision #1571
beneficiary, arrived in the United States. Counsel for petitioner
seeks to compare the petition in the instant case with that in the
case of Nation v. &wordy, 239 F. Supp. 531. Counsel contends that
the Service has disregarded this decision in its denial of the present
petition.
This Board has given careful consideration to the facts contained
in this case. We note that the beneficiary has stated under oath that
she has always lived with her mother and has stayed with her father
only on vacations and on visits. It is noted that the beneficiary
made her home with her natural mother until 1965, when she was
15 years of age and when she came to the United State as a visitor.
The Supervisory Immigrant Inspector for the Immigration and
Naturalization Service has subfrtitted a memorandum for the file in
which he urges that the fact that the spouse of the petitioner and
the petitioner have supported the child should not be considered
any more than a legal obligation to support the beneficiary born
out of wedlock.
Our conclusion after a review of the entire file is that this case
cannot be considered analogous to the Nation decision, supra. We
do not find herein the close family relationship contemplated and
present in the Nation decision. It is obvious that there was indeed
no close family relationship until the beneficiary arrived in the
United States in July 1965.* Vor these reasons we do not consider
the beneficiary to be S. child within the contemplation of the Nation
opinion or within the provisions of section 101(b) (1) of the Immigration and Nationality Act. Accordingly, the following order
will be entered.
ORDER: It is ordered that the appeal be dismissed.

550

